Filed 6/4/13 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2013 ND 86









In the Matter of the Chambering of New Judgeship No. 11 

in the Northwest Judicial District









No. 20130135







Per curiam.



[¶1]	The 63rd Legislative Assembly passed Senate Bill 2002, which was signed by the Governor, and will become effective July 1, 2013.  This legislation provides for two additional district court judges in the Northwest Judicial District.  The legislation also provides for the chambers to be assigned by the Supreme Court.  One of these judgeships has been chambered in Williston, North Dakota.  
See
 Chambering New Judgeship No. 10 in the Northwest Judicial District, 2013 ND 82.

[¶2]	N.D. Sup. Ct. Admin. R. 7.1 provides the procedure for establishing judgeship chambers within the judicial districts of North Dakota.  Notice of an opportunity to provide written comment on the chambering of the new judgeship was posted May 1, 2013, on the Supreme Court website.  Notice was also given to the boards of county commissioners for Burke, Divide, McKenzie, Mountrail, Ward and Williams counties through their respective county auditors, and Notice was also sent to be published once in the official newspaper for each of the affected counties.  Written comments on chambering were permitted through May 31, 2013.

[¶3]	A Report containing population and caseload trends, and other criteria identified in Section 4, N.D. Sup. Ct. Admin. R. 7.1, was filed May 17, 2013, by Carolyn Probst, Trial Court Administrator for the Northwest Judicial District.  The Honorable William W. McLees, Presiding Judge of the Northwest Judicial District, also signed the Report.  The McKenzie County Commission filed a petition in support of chambering the new judgeship in Watford City, which was supported by the Mayor of Watford City.

[¶4]	Section 4, N.D. Sup. Ct. Admin. R. 7.1, provides the criteria for consideration in designating resident district court judgeship chambers.  Discussion of the factors follows.

a. Annual district court combined civil, criminal and formal juvenile caseload for the most recent three-year period and any discernible caseload trends or patterns
.

[¶5]	All counties in the Northwest Judicial District have been impacted by the oil and gas activity in the western half of the state.  This activity has dramatically impacted essential service providers, including the court system.  Case filings are significantly increasing throughout the district.




County



2010 Filings



2011 Filings



2012 Filings



Burke



1,216



1,597



2,079



Divide



856



1,229



1,612



McKenzie



3,911



5,333



9,179



Mountrail



4,176



4,903



5,637



Ward



13,663



11,944



13,179



Williams



6,971



8,519



10,635



    District Total



30,793



33,525



42,321




Certain case types, in particular probate and trust, felony, misdemeanor and traffic, are steadily increasing in the district.




Case Type



2010



2011



2012



Divorce



551



506



507



Child Support



734



477



565



Domestic-Other



553



572



681



Small Claims



606



503



493



Probate and Trust



1531



1686



2079



Mental Health



292



326



339



Administrative Appeal



46



65



74



Other Civil



2702



2671



2628



Juvenile



391



352



345



Felony



677



916



1271



Misdemeanor



4640



6255



7237



Infraction



264



219



245



Traffic



17806



18977



25857



     District Total



30,793



33,525



42,321




[¶6]	The Northwest Judicial District currently has seven District Judges and one Judicial Referee handling the expanding workload.  In November 2012, a Surrogate Judge began sitting on assignment in Watford City, for one full week each month to handle all master calendar matters.  According to the Report, the five judges chambered in Minot are primarily responsible for the criminal and civil caseloads for Burke, Mountrail and Ward counties, and the two judges chambered in Williston, with assistance from a Surrogate Judge, primarily handle the criminal and civil caseloads in Divide, McKenzie and Williams counties.  Prior to the assignment of the Surrogate Judge to McKenzie County, a Minot judge traveled to that county one day a month to conduct preliminary hearings and pretrial conferences.

[¶7]	Watford City in McKenzie County, Stanley in Mountrail County, and Williston in Williams County, are discussed in the Report as possible locations for chambering new Judgeship No. 11.  While case filings in Burke, Divide and Ward counties are also increasing, the Report indicates the judicial needs of these counties are being satisfactorily met by the judges chambered in Minot and Williston.  The caseload trends and the continued interest in the oil and gas reserves in the Bakken and Three Forks Formations support the chambering of this judgeship in either Stanley, Watford City or Williston.

[¶8]	In the past three years, the two District Judges chambered in Williston, assisted by a Surrogate Judge, have been primarily responsible for an average of 45% of the caseload in the Northwest Judicial District.  This caseload is currently increasing with no indication of a reprieve.  New Judgeship No. 10 was recently chambered in Williston.  
See
 Chambering New Judgeship No. 10 in the Northwest Judicial District, 2013 ND 82.  According to the Report, if new Judgeship No. 11 is chambered in Watford City or Williston, four District Judges will be available to handle the caseload in Divide, McKenzie and Williams counties.  If the judgeship is chambered in Stanley, the same four judges will be responsible for the caseload in Divide, McKenzie, Mountrail and Williams counties, which averaged 59% of the judicial district’s caseload for 2010, 2011 and 2012.

[¶9]	The Judicial Officer Weighted Caseload Study based on 2010, 2011 and 2012 filings, compiled by the State Court Administrator’s staff was also received in this matter.  This weighted caseload study allocates judicial resources (including judges and judicial referees) needed to handle cases after weighting each type of case by the time required to process an average case of that type.  The study also allocates time not available for handling cases but which is required from a judge, such as for travel and for the presiding judge to handle administrative matters.  The resulting computation expresses the minimum judicial resources as the judicial Full Time Equivalent (“judicial FTE”) required to meet the needs of the district based upon weighted case filings.  Ideally a judicial district as a whole would show a small positive number, indicating judicial resources for that district have a margin for contingencies such as the prolonged illness of a judge and similar circumstances not currently accounted for in the weighted caseload study as well as some margin for error in the structure of the study.




Year



Judicial FTE Required



Judicial FTE

Actual



Difference



2010



10.02



8.00



-2.02



2011



10.68



8.00



-2.68



2012



12.52



8.00



-4.52




[¶10]	 The Northwest Judicial District currently has a shortage of judicial resources.  Based upon the caseload trends, even with new Judgeship Nos. 10 and 11, the district will likely continue to show a shortage.

b. Number and location of attorneys.

[¶11]	The following distribution of attorneys does not reflect the number of attorneys who travel from outside the district to attend court proceedings in the Northwest Judicial District.




County



County Seat



Number of Lawyers



Burke



Bowbells



0



Divide



Crosby



1



McKenzie



Watford City



8



Mountrail



Stanley



10



Ward



Minot



97



Williams



Williston



44




c. Community facilities (restaurants, motels, etc.) and d. Convenience of travel access from surrounding communities (highway, bus, train, air, and parcel services, etc.).

[¶12]	Stanley, Watford City and Williston have many amenities for their citizens and visitors which are indicative of thriving communities.  According to the Report, Stanley has four motels, twelve restaurants, three convenience stores and twenty-one energy related businesses, and also has various other community facilities and services.  Watford City has four motels, four restaurants, six convenience stores, sixteen energy related businesses, and various other community facilities and services.  Williston has thirteen motels, forty-three restaurants, ten shopping areas, Williston State College, and a number of other community facilities and services.

[¶13]	Both Stanley and Williston are on U.S. Highway 2, and both are stops on Amtrak’s “Empire Builder.”  The Burlington Northern Santa Fe Railroad provides freight service into and out of Williston.  Watford City and Williston are both on N.D. Highway 85, and Watford City is also on N.D. Highway 23.  Delta Airlines and Great Lakes Airlines offer daily flight service between Williston and either Minneapolis, Minnesota, or Denver, Colorado.  The closest commercial airports for Watford City are in Williston (46 miles), Sidney, Montana (55 miles), Dickinson (86 miles), and Minot (123 miles).  Stanley is served by airports in Minot (56 miles) and Williston (72 miles).  Trucking and parcel services are available in Stanley, Watford City and Williston.

e. Compliance with or commitment to court facility standards; f. Proximity to detention facilities for adults and juveniles; g. cooperative service arrangements and h. Proximity to human service center.

[¶14]	 Stanley, Watford City and Williston have county courthouses which all include jury capable courtrooms offering videoconferencing technology, and some level of security.  Stanley has a Grade 2 county jail with twelve beds.  Watford City and Williston both have Grade 1 county jails.  After renovation is completed this fall, Watford City will have ten beds available.  Williston has 112 beds available.  All juvenile services for both counties are coordinated through Minot.  Juveniles from counties in the Northwest Judicial District are detained either in Minot or Williston.

[¶15]	There is no municipal judge in the city of Watford City.  A service agreement is currently in place which provides that the district court in McKenzie County processes all municipal violations occurring in the city.

[¶16] The Northwest Human Service Center in Williston provides services for Divide, McKenzie and Williams counties.  The North Central Human Service Center in Minot provides services for Burke, Mountrail and Ward counties.

i. Impact of any change of chamber on travel time for judges, court personnel, attorneys, and litigants and k. Impact on affected judicial system employees (juvenile, transcript preparation, and clerks of district court)
.

[¶17]	If this judgeship is chambered in Watford City, the judge will be primarily responsible for the caseload in McKenzie County from preliminary hearing through trial, and will provide support to Williston, 46 miles away, and possibly Crosby, 114 miles away.  According to the Report, it is anticipated that a judge chambered in Watford City will likely need to travel to Williston at least one week per month to assist the judges chambered in Williston.  If chambered in Williston, the judge will assist in the disposition of the caseload in Williston, Watford City, 46 miles away, and Crosby, 68 miles away.  According to the Report, the judges chambered in Williston will need to provide approximately two weeks of travel per month to service the caseloads in Divide and McKenzie counties.  If the judgeship is chambered in Stanley, that judge will be on the road a significant amount of time to assist both Williston, 72 miles, and Watford City, 81 miles.  Based on the cumulative information provided in the Report, a judge chambered in Stanley could be on the road three weeks out of every month, and the need may increase for the judges chambered in Minot to travel to Williston, 128 miles, and Watford City, 123 miles, on a regular basis to assist in the increasing caseload.  When a judge travels from the chambered city, that judge is routinely accompanied by an electronic court recorder or court reporter.

j. Population distribution in the judicial district or de facto subdistrict.

[¶18]	The Annual Estimates of the Resident Population by the U.S. Census Bureau, Population Division, from April 1, 2010 to July 1, 2012, has the population in every county of the Northwest Judicial District increasing.  With the continuation of the oil and gas activity, economic growth and low unemployment rates, the district’s population will increase.




County



2010 Population



2012 Population



Burke



1,968



2,171



Divide



2,071



2,228



McKenzie



6,630



7,987



Mountrail



7,673



8,734



Ward



61,675



64,798



Williams



22,398



26,697



           Total



102,145



112,615




[¶19]	The distribution of population in the district will continue to concentrate in Ward and Williams counties.  However, the Report raised a concern that population estimates do not adequately measure those people only in the area for employment purposes, but are not permanent residents.  The temporary or service-related population is significant in the Northwest Judicial District and accesses all services in the communities, including the court system.

l. Recommendation of the presiding judge of the judicial district, after consultation with the judges of the district court.

[¶20]	The Report indicates the presiding judge, the judges and the referee of the Northwest Judicial District favor placing the judgeship in Williston for effective administration of justice in the district.  The Report indicates, however, the Williams County Courthouse cannot accommodate a fourth judge at this time.  The Williams County Commission in comments filed May 17, 2013, confirmed this information.  In light of the lack of current available space in Williston, the Report includes a recommendation that Judgeship No. 11 should be chambered in Watford City.

[¶21]	Presently Stanley and Watford City have existing space for a judge and support staff.  The criteria identified in Section 4, N.D. Sup. Ct. Admin. R. 7.1, cumulatively favor chambering the Judgeship No. 11 in Watford City.

[¶22]	Section 27-05-08, North Dakota Century Code, requires no more than 70% of the chambers of this state’s district judges be located in cities with a population of more than 10,000.  Senate Bill 2002 increased the number of district judges statewide to 47.  Chambering this new judgeship in Watford City complies with this statutory constraint.

[¶23]	The district’s Report indicates the intent of the five district judges chambered in Minot to continue the caseload responsibilities for Burke, Mountrail and Ward counties, and the remaining four district judges, two current judges and two new judgeships, will share the caseload responsibilities for Divide, McKenzie and Williams counties.  We are confident that the Honorable William L. McLees, Presiding Judge of the Northwest Judicial District, together with the other judges of the district and their successors, will continue to provide, through assignment, routine and effective judicial services to all counties in the judicial district.

[¶24]	IT IS HEREBY ORDERED, that new Judgeship No. 11 in the Northwest Judicial District is chambered in Watford City, North Dakota, to be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶25]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Mary Muehlen Maring

Carol Ronning Kapsner

Daniel J. Crothers